El Juez Asociado Señor Ortiz
emitió la opinión del tribunal.
José Manuel Álvarez Santana, un niño de nueve años de edad, fué arrollado por un automóvil perteneciente a la code-mandada Manuela Hernández, el día primero de enero de 1950, en la Calle Fernández García de la ciudad de Luquillo, alrededor de las cuatro de la tarde. Ese mismo día falleció el niño. Sus hermanos, como únicos herederos, presentaron una acción de daños y perjuicios contra Manuela Hernández y su aseguradora, Porto Rican Insurance Co., en la Sección de Humaeao del anterior Tribunal de Distrito de Puerto Rico. Después de haberse celebrado la vista del caso en sus méritos, el tribunal de Humaeao dictó una sentencia declarando sin lugar la demanda, después de haber formulado, en parte, las siguientes conclusiones sobre los hechos:
“Que en el momento del accidente el automóvil Hudson P-26029 guiado por Carlos Rivera Correa, caminaba por la calle Fernández García del Pueblo de Luquillo hacia Fajardo y su ve-locidad era aproximadamente de veinte a veinticinco millas y el menor José Antonio Álvarez Santana se encontraba en la acera derecha en dirección de Luquillo a Faj ardo, muy próximo a donde se encuentra radicado el Cu'artel de la Policía Insular de Luquillo.
“Que el menor José Antonio Álvarez Santana, quien había sido enviado a buscar unas medicinas a la farmacia por María Teresa Ramos, se encontraba jugando con un grupo de mucha-chos los cuales se empujaban unos a los otros y al tratar de cru-zar de la acera hacia la calle, a dos pies de la acera, el automóvil Hudson, licencia núm. P-26029, le dió con el guardalodo derecho y en el momento que el chófer Carlos Rivera se dió cuenta de que el niño trató de cruzar desvió el automóvil hacia la izquierda quedando el automóvil atravesado en la calle.
“Que entre el carro y el menor José Antonio Álvarez Santana, antes del accidente, había una distancia aproximada de quince pies y al salir éste corriendo de la acera hacia la calle no miró *497para ningún lado y ocurrido el accidente, el menor cayó en la. carretera con la cabeza sobre la acera y el carro quedó a tres pies del sitio a donde fué a caer el menor después de recibir el golpe.”
Los demandantes han apelado para ante este Tribunal y han señalado los siguientes errores:
“1. Erró el tribunal inferior al declarar sin lugar la demanda bajo la teoría de que la negligencia del menor fué la causa pró-xima del accidente.
“2. Erró el tribunal inferior al resolver que el accidente no se debió a negligencia alguna del chófer de la demandada.
“3. Erró el tribunal inferior al apreciar la prueba y al apli-car la ley y la jurisprudencia en forma indebida a los hechos probados del caso.”
Tal corno se indica en Blashfield, Cyclopedia of Automobile Law, Yol. 2A, pág. 382, sección 1491, Edición Permanente, “de todos los casos de destrucción de vidas y hogares que han surgido del uso de vehículos de motor, el de destrozo de niños debajo de sus ruedas conlleva el más punzante sentido de tragedia. Ello se debe, en parte, al contraste entre su inocencia e indefensión y la pesada solidez de las máquinas que los aplastan. La defensa del niño siempre ha estimulado los instintos protectores del hombre, civilizado o salvaje, y un conductor humanitario de vehículos debe controlar su máquina en tal forma que la pueda detener con prontitud cuando las circunstancias sean tales que se pueda anticipar, razonablemente, que los niños entrarían y correrían por las calles.”
De otro lado, es nuestro deber mantener una actitud de objetividad judicial. Nuestros sentimientos humanitarios de simpatía a los niños no nos deben inducir a establecer, abso-lutamente, la responsabilidad de conductores de vehículos in-dependientemente de las circunstancias específicas del caso y por el hecho en sí de que un niño sea la víctima de un acci-dente. Los conductores de vehículos no son garantizadores absolutos de la seguridad de lós niños. Troivell v. Diamond Sv/pply Co., 83 A.2d 691; Hanson v. Binder, 50 N.W.2d 676. *498Pero a ellos debe exigírsele la observancia de un mayor grado y extensión de deber de cuidado al enfrentarse con situaciones peligrosas para niños. La objetividad judicial admite una cabal comprensión de las realidades de la vida, y una de esas realidades se refiere a la peligrosidad envuelta en las mani-festaciones externas de los impulsos infantiles e instintos de los niños.
 En el caso de autos, de acuerdo con las conclusiones sobre los hechos formuladas por el tribunal a quo, el chófer del vehículo lo conducía por la derecha de la calle, a una velocidad, autorizada por la ley, de veinte a veinticinco millas por hora. El niño estaba en la acera, considerada generalmente como un sitio de seguridad, y salió súbitamente a la calle cuando el vehículo estaba a una distancia de 15 pies del niño. El tribunal inferior resolvió que el conductor se enfrentó con una emergencia repentina, ocurriendo un accidente desgraciado e inevitable. La regla general es al efecto de que cuando una persona ocupa un sitio de seguridad e inesperadamente lo abandona y se lanza frente a un vehículo de momento, el conductor no es responsable de las consecuencias del accidente. Hernández v. Acosta, 64 D.P.R. 171, 182; Meléndez v. Alvarez, 85 D.P.R. 343; Portalatín v. Noriega, 33 D.P.R. 790; Aguayo v. Municipio, 35 D.P.R. 425; López v. Irizarry, 48 D.P.R. 365; Hernández v. P. R. Ry., Lt. & Power Co., 42 D.P.R. 443; De García v. Figueroa & Gautier, 52 D.P.R. 897; Martínez v. Leavitt, 42 D.P.R. 826; Colón v. P. R. Ry., Lt. & Power Co., 40 D.P.R. 348; Franco v. Serra, 58 D.P.R. 215; Figueroa v. Vives & Maxán, 46 D.P.R. 240; De la Paz v. White Star Line, 63 D.P.R. 686; Matos v. Pabón, 63 D.P.R. 890; Blashfield, ob. cit., pág. 406, see. 1498. Véanse, además, las anotaciones en 65 A.L.R. 192, 197, y 113 A.L.R. 528, 536, sobre responsabilidad por daños a niños que se lanzan súbitamente a la calle. Esa regla general ha sido seguida en algunos casos, en cuanto a niños estacionados en una acera. Wilson v. Butler Motor Transit Co., 84 A.2d 207; Schmerfeld v. Hendry, 1952, 245 P.2d 420.
*499No obstante lo anteriormente expuesto, las circunstancias, específicas de este caso no autorizan la aplicación de la doc-trina del accidente inevitable. El tribunal de Humacao for-muló una conclusión al efecto de que el niño que fué víctima del accidente estaba con otros niños en la acera, jugando y empujándose mutuamente, inmediatamente antes de él lan-zarse a la calle. Aunque ello no fué objeto de conclusiones por la corte inferior, se demostró ante el tribunal a quo, me-diante prueba incontrovertida y no sujeta a conflicto de clase alguna, que los niños, además, estaban corriendo y “alboro-tando” en la acera; que el accidente ocurrió en una calle recta, habiendo una visibilidad clara en el momento del accidente; que esa calle era ancha y daba margen para que cupiesen tres vehículos; que al ocurrir el accidente no había otros vehículos inmediatos al sitio donde ocurrió el impacto y que el conductor del automóvil no tocó claxon ni aviso de clase alguna. Además, el tribunal a quo concluyó específicamente que el vehículo en cuestión era conducido a dos pies de la acera al ocurrir el accidente.
La conducta y los movimientos de los niños en la acera conllevaban una situación poteneialmente peligrosa. Ellos no estaban estacionados fijamente en la acera ni estaban bajo la custodia y protección de una persona adulta. Estaban jugando, corriendo y empujándose mutuamente. Ello daba lugar a que el conductor del vehículo pudiese anticipar razonablemente que uno de los niños se lanzase a la calle, como una consecuencia del juego infantil’ Existía la probabilidad razonable de que uno de los niños dejase la acera y fuese a la calle. La conducta de los niños daba lugar a ese riesgo y el conductor del vehículo venía obligado, razonablemente, a anticipar el que esa situación inherentemente peligrosa se pudiese materializar a través de algún movimiento súbito de un niño con dirección a la calle. La negligencia es función de riesgos y surge del incumplimiento del deber de actuar con cuidado ante una situación peligrosa. Si determinada conducta peligrosa es anticipable, ello da lugar al deber de *500actuar con cuidado. La doctrina del accidente inevitable re-quiere, en su aplicación a casos como el de autos, el que la con-ducta de la víctima sea inesperada. Si esa conducta era razo-nablemente anticipable y el conductor del vehículo ha tenido la oportunidad de controlar y conducir el automóvil en tal forma que el accidente se hubiera podido evitar, ello es origen de responsabilidad.
Las reglas prevalecientes en cuanto al cuidado que debe observar el conductor de un vehículo en lo relativo a transeúntes o peatones adultos no son estrictamente aplicables en cuanto a niños de poca edad ya que, con respecto a estos últimos, debe requerirse un mayor grado de cuidado, medido por el mayor peligro envuelto, en vista de que los niños tienen una reducida capacidad de reflexión, actuando ellos de acuerdo con sus instintos e impulsos infantiles. Por lo tanto, el conductor de un vehículo debe ejercer un mayor grado de vigilancia y control al aproximarse a niños. Yokeley v. Kearns, 25 S.E.2d 602; Blashfield, ob. cit. Vol. 2A, pág. 383 et seq. Ello es especialmente cierto cuando el vehículo se aproxima a una escuela o a un grupo de niños que estén jugando o corriendo. Figueroa v. Picó, 69 D.P.R. 401; King v. Griner, 1952, 60 So.2d 177; Cotant v. United States, 103 F. Supp. 770 (1952) ; McMinn v. Lilly, 60 So.2d 603 (1952) ; Gimo v. Karstendiek, 173 So. 548; Brown v. Wade, 145 So. 790.
 En el caso de autos, el conductor del vehículo pudo haber evitado el accidente. Sin considerar ningún factor aislado como determinante de la cuestión, todas las circunstancias específicas de este caso, en conjunto, implican responsabilidad de la parte demandada. Es cierto que el chófer conducía el automóvil a una velocidad autorizada por la ley, pero ese hecho, por sí solo, no exime de responsabilidad. El conductor estaba obligado, razonablemente, a anticipar que el niño podría lanzarse a la calle, y él debía haber reducido más aún la velocidad para poder’conservar un control más efectivo sobre el vehículo para evitar un accidente. Aún si se *501trataba de una emergencia, ella era una emergencia antiei-pable. Antes del momento específico del accidente el chófer debió haber desviado 'el vehículo más hacia el centro de la carretera para que él no estuviese tan cerca de la acera al llegar al sitio donde estaban los niños. La calle era ancha y en esos momentos no había movimiento de vehículos en ese sitio y, por lo tanto, no había nada que impidiese que él tomase esas precauciones. El accidente no hubiera ocurrido si él hubiese actuado en la forma que hemos expuesto.
El hecho en sí de que un niño esté estacionado fijamente en una acera no implica, generalmente, que el conductor de un automóvil tenga que detener la marcha de su vehículo o tomar otras precauciones extraordinarias. Pero ésa no fué la situación en el caso de autos. Cada caso debe resolverse de acuerdo con sus propias circunstancias específicas. Bajo las circunstancias de este caso debe imponerse responsabilidad a los demandados.
Surgen en este casó dos problemas entrelazados, uno de negligencia y otro de causación. Bajo cualquier definición aceptable del concepto de negligencia, los demandados deben ser responsables en este caso. Si se considera la negligencia como una función de riesgos anticipables, o sea, como el incumplimiento del deber de actuar con cuidado al enfrentarse el actor con una situación peligrosa, es indudable que el conductor del vehículo perteneciente a la codemandada Manuela Hernández se enfrentó con una situación peligrosa en vista de que había niños que estaban en la acera corriendo, empujándose y jugando de manos. El testigo de los demandados Héctor Soto Tapia declaró que los niños venían por la acera “alborotando ... venían de allá para acá corriendo y jugando de manos”. Más aún, declaró este testigo que el niño fallecido iba corriendo por el borde de la acera. Un “hombre razonable” que hubiese estado colocado en la misma posición del conductor del vehículo debió haber anticipado que, como consecuencia natural y prolongación de los juegos y movimientos de los niños, uno de ellos se hubiese tirado a la calle. *502Como ya hemos indicado, no se trataba de adultos que estu-viesen en la acera y ni siquiera estaba envuelta una situación en que un niño estuviese estacionado fijamente en la acera. Se trataba de niños en movimiento que se estaban empujando mutuamente y la propia víctima del accidente estaba co-rriendo por el borde de la acera. Evidentemente la situa-ción era potencialmente peligrosa y evidentemente el conductor debió haber anticipado la probabilidad de que uno de los niños se lanzase a la calle. Estaban presentes todos los fac-tores o ingredientes de una conducta negligente y la realidad con que se enfrentaba el conductor le imponía a él un claro deber de actuar con especial cuidado para evitar daños a uno de los niños. Tal como se indica en 37 Yale L. J. 618, 619, nota 3: “Es obvio que un actor debe ser requerido a conducir con más cuidado cuando sea probable que su conducta ponga en peligro a niños que cuando el peligro se refiera solamente a adultos. Generalmente, a menos que un demandado tenga razones para creer lo contrario, él debe asumir que las per-sonas ... reaccionarán como ellas están generalmente supues-tas a reaccionar bajo las circunstancias. Los niños actúan con menos cautela para proteger su propia seguridad que los adultos. En vista de que esa realidad es de conocimiento general, un demandado no solamente tiene derecho a asumir tal cosa sino que además está obligado a tener conocimiento de esa situación, y debe actuar de acuerdo con ella. Al deter-minarse la negligencia de un demandado con respecto a un niño puede ser importante si el demandado debió o no haber previsto o anticipado cierta clase de conducta de parte del niño.”
Si la negligencia, o la causación, se basa en la probabilidad de evitar el daño, o sea, en el concepto de que, de haber actuado un demandado en otra forma el accidente se hubiera evitado, ello implica también responsabilidad de parte de los demandados en este caso. Ya hemos visto que el accidente pudo haberse evitado si el conductor del vehículo hubiese reducido la velocidad o si él hubiese conducido el vehículo más *503lejos de la acera, cosa que él podía haber hecho en este caso en vista de que no había ningún otro vehículo en la carretera en esos momentos. Aparentemente el tribunal a quo le dió importancia a dos factores, a saber: (1) que el vehículo es-taba siendo conducido a una velocidad autorizada por la ley, y (2) que cuando el niño se lanzó a la calle había solamente una distancia aproximada de 15 pies entre el carro y el niño y que, por lo tanto, por más esfuerzos que hubiese realizado el conductor para detener la marcha del vehículo y desviarlo a la izquierda él no hubiese podido evitar el accidente. En cuanto al primer factor señalado, es aplicable la regla general al efecto de que el hecho de que un carro sea conducido a una velocidad autorizada por la ley no exonera, por sí solo, de responsabilidad al conductor si, en vista de las circunstancias del caso, él debió haber conducido el carro a una velocidad menor de la autorizada por la ley. Cuando hay niños en una acera, es deber de un conductor el guiar su vehículo a tal velo-cidad que le permita a él poder controlar el carro en caso de una emergencia. Blashfield, ob. cit., Vol. 2A, pág. 895, 396; Doyle v. Nelson, 11 So.2d 645. La negligencia no debe defi-nirse exclusivamente por una velocidad específica, sino que debe ser determinada de acuerdo con la velocidad que sea re-querida en vista de las circunstancias específicas de una situa-ción. En cuanto a la alegación al efecto de que sólo mediaba una distancia de 15 pies entre el carro y el niño cuando éste último se lanzó a la calle, lo cual hacía imposible la evitación del daño, ese argumento asume la cuestión envuelta, o sea, si asumimos que el conductor no estaba bajo el deber de reducir la velocidad entonces la distancia fué la que medió en el caso de autos. Sin embargo, si el conductor hubiese reducido la velocidad, entonces, cuando el niño se lanzó a la calle, la dis-tancia entre el niño y el vehículo hubiera sido mucho mayor y el conductor del vehículo hubiera podido evitar el accidente.
Nos resta considerar la alegación de que el niño José Manuel Alvarez Santana fué culpable de negligencia contri-*504buyente. Independientemente de cualquier discusión relativa al establecimiento de presunciones incontrovertibles o rebati-bles en cuanto a la ausencia de negligencia de un niño de acuerdo con su edad (174 A.L.R. 1080, 1103, 1110, 1149; 37 Yale L. J. 618: “The Standard of Care Required of Children”) la regia general prevaleciente, que ha sido aceptada por este Tribunal, es al efecto de que a niños de poca edad no se les requiere que cumplan con las normas de conducta que es razonable esperar de los adultos y su conducta debe juz-garse por la norma de conducta que pueda esperarse de un niño de igual edad, inteligencia y experiencia, bajo circuns-tancias similares a las que hayan surgido en el caso. Cruz v. Rivera, 73 D.P.R. 682, 692; Figueroa v. Picó, supra; Her-nández v. Acosta, 64 D.P.R. 171; 174 A.L.R. 1084. Se ha indicado que la norma de conducta requerida de un niño cuando su propia responsabilidad está envuelta puede ser dis-tinta a aquélla requerida cuando él trata de recobrar de un demandado que ha sido negligente ya que existe una pronun-ciada política pública dé proteger a los niños contra pérdidas atribuibles a' su propia falta de madurez. Incidentalmente, en Michalsky v. Gaertner, 5 N.E.2d 181, se resuelve que no fué negligente, como cuestión de ley, un niño de 9 años de edad que corrió a cruzar una calle sin mirar en ninguna dirección. Véanse además 36 Mich. L. Rev. 328; 95 Pa. L. Rev. 93, 96.
 A la luz de los preceptos legales arriba enunciados consideremos la prueba presentada en este caso en cuanto a la conducta del niño en cuestión. Jesús Bird Gómez, testigo de la parte demandante, declaró lo siguiente:
El muchacho se tiró de la acera a la calle y llegó como a dos pies de retirado de la. acera, “entonces vió venir el carro y trató de huir para adentro de la acerca de la botica donde estaba parado”; el carro le dió con el guardalodo delantero de la parte derecha al muchacho, y le dió en la boca, de frente y lo movió como de 8 a 10 pies de retirado del carro; la cabeza *505del niño quedó encima de la acera; y el niño se tiró de la acera a la calle y “se metió como dos pies en la calle”; quiso huir para la acera y entonces fué que el carro le dió con el guarda-lodo derecho; el niño “trató de defenderse corriendo a la acera”; el testigo no sabe si el muchachito se tiró a la calle con la intención de cruzar pero sí sabe que él se tiró a la calle; el niño se bajó dos pies más o menos de la acera.
Héctor Soto Tapia, testigo de los demandados, declaró lo siguiente:
“Iba un grupito de muchachos jugando de manos y uno de ellos trató de cruzar la calle, pero al cruzar en ese momento pasó el carro, el muchacho parece que oyó el carro, trató de virar y cuando viró de posición venía el carro y en ese momento el carro le dió un ‘cantazo’; estaban todos jugando de mano en la acera; el niño trató de cruzar, de atravesar, iba corriendo; él cayó en la acera con la cabeza puesta encima de la acera; al tirarse a la calle el muchacho siguió corriendo, él no miró para ningún lado; los niños estaban empujándose unos a los otros y entonces fué que el niño salió corriendo a cruzar la calle; cuando ellos se empuja-ban “ellos venían de allá para acá corriendo, alborotando y ju-gando de manos”; el niño venía por la misma acera, en el borde de la. acera.
Esa fué, esencialmente, la prueba en cuanto a la conducta del niño. Es evidente que él no fué responsable de negligen-cia contributoria. La prueba demuestra que el acto de ti-rarse el niño a la calle fué parte integrante de los movimientos del niño dentro de la acera, y estaba relacionado con el juego que él tenía con otros niños. Hubo una unidad de movimien-tos en el tiempo y en el espacio. El movimiento del niño al tirarse a la calle fué una actuación natural y no implicaba negligencia de su parte. No hay prueba en los autos de que al tirarse a la calle el niño hubiése visto, o hubiera podido ver el vehículo que venía en marcha, especialmente en vista de que no hubo prueba alguna al efecto de que el conductor del vehículo tocara claxon en forma alguna y además, el mo-vimiento del niño en la calle se extendió a una distancia de dos pies y ello realmente no implicaba una conducta negligente *506de su parte. Aun con un movimiento tan limitado él trató de volver a la acera cuando se dió cuenta del peligro en que estaba y efectivamente se movió hacia la acera, hasta el punto de que, cuando ocurrió el impacto, la cabeza de él quedó sobre la acera. Debemos observar además que el golpe fué oca-sionado por el guardalodo delantero derecho del vehículo, y el golpe fué en la cara, en la boca del niño. Desde un punto de vista objetivo y realista la conducta del niño no fué negligente.

Debe revocarse la sentencia apelada y devolverse el caso al tribunal a quo para que fíje la cuantía de los daños sufri-dos por la parte demandante y dicte sentencia en forma compatible con esta opinión.

El Juez Presidente Señor Snyder disintió.